Citation Nr: 0334535	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  95-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York 


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a back 
disorder.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
chronic psychiatric disorder.

3.  Entitlement to a compensable evaluation for residuals of 
injuries to the left (minor) fourth and index fingers.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1959 
to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined, in pertinent part, that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a chronic psychiatric 
disorder, and denied a compensable evaluation for residuals 
of a left index finger fracture.  

In a rating decision of April 1995, the RO denied service 
connection for residuals of an injury to the left fifth 
finger and a back disorder.  It also denied a compensable 
evaluation for the residuals of a fracture of the distal 
phalanx of the left index finger.  

The appeal also arises from a June 1996 RO decision finding 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.  

In the June 1996 decision, the RO also confirmed and 
continued a noncompensable evaluation for a "S/P fracture of 
the distal phalanx of the left right (sic) finger (previously 
rated as left index finger)."  In June 1996, the RO issued a 
statement of the case which included the issue of entitlement 
to a compensable evaluation for the residuals of a fracture 
of the left fourth finger, and made no reference to the 
veteran's already service-connected left index finger 
disability.  The veteran has appealed that noncompensable 
rating.  The Board, in the introduction to its February 1999 
decision and remand, construed that the June 1996 rating 
decision attempted to recharacterize the veteran's service 
connected left index finger disability into a disability 
involving the left fourth finger.  Considering the service 
medical records and the context in which this occurs, the 
Board opined that such an action constituted an attempted 
severance by the rating board of the previously service-
connected left index finger disability.  However, also as 
then construed by the Board, since service connection for the 
residuals of a fracture of the left index finger had been in 
effect for more than 10 years, service connection could not 
be severed based on the facts in this case.  38 U.S.C.A. § 
1159 (West 2002); 38 C.F.R. § 3.957 (2003).  Therefore, 
service connection remains in effect for residuals of a 
fracture of the left index finger, and the issue of 
entitlement to an increased (compensable) evaluation for 
residuals of injuries to the left (minor) fourth and index 
fingers remains on appeal and the subject of this remand.

In September 1998, the veteran testified at a hearing before 
a Veterans Law Judge of the Board at the RO (a "Travel 
Board" hearing).  A transcript of that hearing is contained 
in the claims folder.


REMAND

Since the veteran's September 1998 Travel Board hearing the 
judge who conducted that hearing retired.  Accordingly, the 
veteran is to be afforded the opportunity of another hearing 
before a different Veterans Law Judge so that the judge who 
decides his claims is personally informed by the veteran's 
testimony.   In October 2003, the veteran requested such an 
additional hearing, in the form of another Travel Board 
hearing.  Accordingly, remand is necessary.  

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Board notes that while the veteran was provided notice of 
the VCAA by a supplemental statement of the case issued in 
February 2003, he has not been provided specific notice of 
applicability of the provisions of the VCAA to his claim for 
increased rating.  

Finally, the RO should note that 38 C.F.R. § 3.159(b)(1) 
(2003), was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA).  The offending language in the 
regulation suggested that an appellant must respond to a VCAA 
notice within 30 days, and that VA could enter a decision if 
he failed to do so.  Notably, the provisions of 38 U.S.C.A. § 
5301(a) (West 2002) require that the appellant be provided a 
year to respond.  Hence, the veteran must be afforded notice 
of the provisions of the VCAA specifically as applicable to 
the issues remanded here, to include notice of the year 
afforded him to respond, notice of the evidence that has been 
obtained by VA, and specific notice of the evidence he 
personally needs to submit in furtherance of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
each of his claims, to include notice 
of what specific evidence VA will 
secure, and what specific evidence 
the veteran must submit to 
substantiate each of his claims.  
While the veteran is ultimately 
responsible to provide the necessary 
evidence the RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, or 
records from government agencies, if 
he identifies the custodians thereof.  
VA must notify the appellant of 
evidence he identified that could not 
be obtained so that he may attempt to 
obtain the evidence himself.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
PVA.

2.  Without waiting for the one-year 
abeyance period to elapse the veteran 
should be accorded a Travel Board 
hearing before a Veterans Law Judge.  
After the travel Board hearing has been 
conducted, and after elapse of the VCAA 
one-year abeyance period, unless such 
abeyance period is specifically waived 
by the veteran, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


